Avery, (P.J., W.S.),
(dissenting).
I respectfully dissent from the opinion of the majority of this Court for reasons which to me appear clearly in the record. In the majority opinion it is said:
*181(1) “On this appeal it is the insistence of the plaintiff-appellant, Wayne Knitting Mills, first, that the preponderance of the evidence shows that the plaintiff did properly load and brace the machines in the trailer * * *”
That is a correct statement of the contention made by the plaintiff-appellant. The majority opinion then said:
(2) “The defendants accepted said machines as loaded by the plaintiff for shipment and are therefore liable for the damages resulting therefrom even though plaintiff may have improperly braced and loaded said machines.”
We do not understand from the statement of facts and brief filed by the plaintiff-appellant that No. 2 above correctly states its position. In its brief at page two nnder the heading “Statement of the case and action of Trial Court”, after setting out the circumstances of its first contention as outlined under No. 1 above, the appellant said:
“Further, the contention of the plaintiff is that defendants, as motor vehicle common carriers, had a duty to refuse to accept the shipment if improperly loaded. Therefore, a further principal question in this cause is whether or not the proximate cause of the loss was the defendants’ negligence in accepting the machines as loaded if the machines were improperly loaded.”
If I understand the contention under No. 2 above of plaintiff-appellant, it simply means that the carriers were negligent in making an inspection in order to determine whether or not the machines were properly loaded and braced by the shipper.
*182The majority opinion finds, as did the trial court, that the loading, crating, packing and bracing was all done by the shipper, plaintiff Wayne Knitting Mills, at its plant in Jackson, Missouri, with its own bracing material and was ready for carriage to its plant at Kosciusko, Mississippi.
The lower court found that the proof shows there was no negligence in inspection by the carriers and therefore no duty required of them to reject the shipment, and that the loading and bracing was not properly done. When it arrived at Kosciusko there was some damage to the machines.
The majority opinion finds that there was negligence in the inspection by the carriers and that they should have rejected the shipment because improperly loaded and braced and that such negligence of inspection was the proximate cause of the plaintiff’s damage. There is no other interpretation that can be put on the majority opinion. With this particular finding I respectfully disagree.
Let us look for a moment to just what did happen as the reason why shipper did its own loading, packing and bracing: Pat Conner, the manager of the Wayne Knitting Mills plant at Jackson, Missouri, testified that:
“Q — Before the machines were loaded did you request a trailer from one of the defendant carriers'?
“A — Yes sir; I personally, I think — well I know I did, I personally called someone at Tucker and explained the situation to them, told them we were in a hurry to get the machines to Mississippi, told them we wanted the trailer to load our machines on, and we wanted to brace these machines in the trailer *183because we thought we could do a better job by having the whole trailer. We wanted to avoid the transfer of them here at Memphis, or anyone handling the machines, because we did not want them to be damaged.”
There is no necessity to go into just how these machines were braced in the car. The majority opinion reasonably explains that, though not perfectly as is shown by this proof. However, after this truck or trailer was loaded the three rows of machines which were six feet high, and upon the pads as stated and braced as shown, which is practically stated in the majority opinion, extended from sidewall to sidewall of the inside of the trailer. The square mats at the bottom were 2% feet each with three in a row crosswise the trailer and 10 in a row lengthwise the trailer and the inside width of the trailer was 7% feet. My mathematics is that 3 x 2%=7% feet. Thus the complete width of the trailer floor was covered. The timber braces were interwoven at the bottom and across the top of machines both width wise and lengthwise of the trailer interior. You could not even see up the side of the trailer at the floor because these machines as braced, filled that part of it completely and for all practical purposes, the whole interior of the trailer from top to bottom was filled.
After this crating, packing and bracing had been done at the plant of the plaintiff in Jackson, Missouri, Mr. Conner, who ordered the trailer, called the L. A. Tucker Lines and told them that the trailer was loaded and ready to go.
The proof is unquestioned that then Mr. Tucker came down, opened these back doors, looked in at the inside of *184that trailer, saw these machines and saw this bracing etc. in there, he could not get into the trailer and see the front end from that rear because it was completely filled. He did make the inspection from the ground in the way that is required when the shipper does his own crating, loading and bracing.
It is admitted that a carrier in the ordinary sense of the term is an insurer, but my dissent is based upon the strict exception to that rule, that when the shipper does his own loading and bracing the only other thing necessary for the carrier to do is to make such inspection as he can as he looks into the trailer from the best advantage points from which he can view the packing and bracing, seal and carefully transport the material.
It is stated, and I think it is.a correct statement, that:
“The carrier is responsible only for such defects in a shipment loaded by the shipper as may be discoverable by such visual inspection as it is able to make, and it is not responsible for imperfect packing or other carelessness on the part of the shipper.” Tennessee Railway Co. v. Riddle Coal Co., 1 Tenn. App. 129, United States v. Savage Truck Line, (4th Circuit 1953) 209 F. (2d) 442, 44 A. L. R. (2d) 984; Blytheville Cotton Oil Co. v. Kurn, et al., (6th Cir. 1946) 155 F. (2d) 467; Emerson Electric Mfg. Co. v. Terminal Railway Association of St. Louis, (Mo. App. 1953) 262 S. W. (2d) 323; 13 C. J. S. Carriers sec. 78, p. 149, 151.
Whenever there is defect in loading not perfectly apparent, the test is one of ordinary observation. Blytheville Cotton Oil Co. v. Kurn, (6th Cir. 1946) 155 F. (2d) 467; *185Modern Tool Corp. v. Pennsylvania R. Co., 100 P. Supp. 595 (N. J. 1951) 13 C. J. S. Carriers sec. 67, p. 125.
The shipper being the best judge of the manner in which goods have been packed and knowledge of some defect in packing by the carrier does not render it liable if it is not apparent to ordinary observation that the goods cannot be safely carried in the condition in which presented. Modern Tool Corp. v. Pennsylvania Ry. Co., 100 F. Supp. 595, (N. J. 1951); Emerson Electric Mfg. Co. v. Terminal R. Ass’n., 262 S. W. (2d) 323 (1953); 13 C. J. S. Carriers sec. 78, p. 150, 151.
If we understand the meaning of the majority opinion it is simply this: The shipper loaded and braced his own material, having told the carrier that he wanted to do that thing. He notified the carrier that the shipment was ready. The carrier came and did a careless inspection to determine whether or not he would accept it for carriage or reject it, did not perform its duty in making a sufficient inspection and therefore when the machines arrived at the destination in a damaged condition, he is liable even with the great preponderance of proof showing a careful and proper uneventful carriage.
When this trailer-truck was transported from Jackson, Missouri to Memphis, Tennessee, which is approximately one-half of the distance from Jackson, Missouri to Kosciusko, Mississippi, it was turned over to defendant Delta Truck Lines in whose trailer it had been loaded at Jackson, Missouri. The representative of the Delta Truck Lines opened the rear doors of that truck to determine whether or not that other merchandise could be put into the truck or trailer for carriage on down. The proof shows that he observed immediately that such could not be done and resealed the door.
*186In tlie appellant’s brief, page 5, paragraph 8, it is said:
“The shipment of machines arrived safely without damage at Memphis, Tennessee, having been transported approximately one-half of the distance from origin to destination without damage.
* * * * * * *
‘‘This shipment of thirty machines traveled without being damaged over approximately one-half of the route. The drivers testified the damage did not occur between Jackson, Missouri, and Memphis, Tennessee, and the trailer doors were opened in Memphis, and no damage noted. ’ ’
The declaration in its first count has alleged' common law liability based upon negligence, and in the second count it has alleged violation of the statutes of the United States, Section 20, par. (11), and 319, Title 49 U.S. Code, which reads as follows:
(The statute is quoted in the declaration but not necessary to quote here in this opinion)
What it does as relates to this case is to make all carriers liable for damages caused by the negligence of any one carrier.
In the pleading to the declaration there is a special plea filed by way of amendment in which it is alleged that the bill of lading by which this L. A. Tucker Truck Line, Inc., issued to the shipper shows it to be “Shipper’s load and count”, then there is the plea as provided by Title 49, Section 101 of U.S. Code Annotated creating an exception to the liability of a carrier when the loading is done by the shipper, the bracing is done by the shipper, the counting *187-is done by the shipper and changes the rule with respect to burden of proof and liability. That section is as follows:
“Sec. 101. Loading by shipper; contents of bill; ascertainment of kind and quantity on request. When package freight or bulk freight is loaded by a shipper and the goods are described in a bill of lading merely by a statement of marks or labels upon them or upon packages containing them, or by a statement that the goods are said to be goods of a certain kind or quantity, or in a certain condition, or it is stated in the bill of lading that packages are said to contain goods of a certain kind or quantity or in a certain condition, or that the contents or condition of the contents of packages are unknown, or words of like purport are contained in the bill of lading, such statements, if true, shall not make liable the carrier issuing the bill of lading, although the goods are not of the kind or quantity or in the condition which the marks or labels upon them indicate, or of the kind or quantity or in the condition they were said to be by the consignor. The carrier may also by inserting in the bill of lading the words 'Shipper’s weight, load, and count,’ or other words of like purport, indicate that the goods were loaded by the shipper and the description of them made by him; and if such statement be true, the carrier shall not be liable for damages caused by the improper loading or by the nonreceipt or by the misdescription of the goods described in the bill of lading: Provided, however, where the shipper of bulk freight installs and maintains adequate facilities for weighing such freight, and the same are available to the carrier, then the carrier, upon written request of such shipper and *188when given a reasonable opportunity so to do, shall ascertain the kind and quantity of bulk freight within a reasonable time after such written request, and the carriers shall not in such cases insert in the bill of lading the words ‘Shipper’s weight,’ or other words of like purport, and if so inserted contrary to the provisions of this section, said words shall be treated as null and void and as if not inserted therein. Aug. 29, 1916, c. 415, sec. 21, 39 Stat. 541.”
Copy of the original bill of lading was filed as a part of the proof in this case and it shows on its face by the letters “SL&C” that it was received “Shipper’s weight load and count” specifically under this exception to the rule when stated in U. S. C. A. Title 49, par. (11) 319.
The carriers from Memphis to the plant in Mississippi, which was the destination of this shipment, testified positively that there was no extra shaking; that there was no collision; that there was careful driving of this load of equipment; that it traveled over the regular route; that nothing happened out of the ordinary and that there was nothing careless or negligent in this process of transportation. That is not denied in the least.
In discussing this case then, unless the doctrine of res ipsa applies, we have the positive proof by the plaintiffs themselves, as set out in their briefs, that there was nothing appearing when this truck came to Memphis that indicated any damage whatever. That it was observed by the carrier at the time that it left Jackson, Missouri, and that with the inspection it could make from the ground it appeared to be properly packaged, so that unless the doctrine of res ipsa applied to the extent that because there was some damage to the machines when they *189readied their destination that would absolutely warrant the disbelief of the drivers of these freight lines and warrant the Court in refusing to believe them, which the trial court didn’t do, but evidently did believe them, and with the proof in the record, admitted by the plaintiffs that all of the loading and bracing was done by them, at their request, and giving consideration to the fact that they knew how they wanted it braced in that truck, it certainly seems that this exception is applicable, and that these carriers are, therefore, exonerated in accord with that foregoing exception respecting the liability of the carrier. In other words the carrier gave it all the inspection it could, it transported it carefully from the time it was loaded and ready for shipment in accord with the shipper’s notice until its delivery, the trial court seeing these witnesses and understanding what they said, their demeanor on the stand, their personal interest, if any, in the outcome, it would appear that the trial court was correct in holding no liability on the part of the carriers. We are required to presume his judgment correct in considering the facts of this case on the involved issues against it. (T. C. A. 27-303).
The majority opinion seems to rest its conclusions entirely upon the case of the United States of America v. Savage Truck Lines, Inc. et al., in the United States Court of Appeals, 4th Circuit, Dec. 21, 1953, 209 F. (2d) 442, 444, 44 A. L. R. (2d) 984. The headnote in that case appearing at page 985 of 44 A. L. R. (2d) is headnote 7, and in that headnote it is said:
"As between a shipper who is negligent in the manner of loading heavy goods on a motor carrier’s truck and the carrier whose driver is negligent in his acceptance of the goods and manner of operating *190the truck notwithstanding his knowledge of the faulty loading, the carrier is properly regarded as principally at fault, and as liable to indemnity the shipper for payments to a third person for damages resulting from a collision due to the goods breaking-loose, in view of the carrier’s contractual duty to the shipper to carry the goods safely and its last clear chance to avoid the accident. (Emphasis added).
It is my contention that there is no application whatever of the law in the Savage case which controls the instant case. Here is what that opinion in the Savage case says the facts are:
“Savage was a common carrier and as such was engaged under a contract with the United States in transporting in its truck from Norfolk, Virginia, to Quonset Point, Rhode Island, a cargo of six airplane engines encased in cylindrical containers. Immediately before the accident the truck was proceeding northwardly in its right hand northbound lane of the highway and was rounding a curve from southeast to northeast when one or more of the cylinders shifted to the left causing the vehicle to cross over the double center line into the southbound passing-lane. At this moment the Brooks truck was proceeding southerly in its right hand southbound lane and as the two trucks passed one another, one of the cylinders fell off the Savage truck upon the Brooks truck and killed its driver instantly.
“The cylinders weighed 5,000 pounds each. They were 5'5" in diameter; and five of them were 9'3" and one of them TT' in height. They were loaded upon the trucks by agents of the United States and *191placed in an upright position extending above the 7 sides of the uncovered vehicle. They were fastened to the floor of the truck but not sufficiently to stand the strain as the truck sped around the bend in the road, and consequently they came loose causing the truck to swerve across the road, and one of them crashed through the left rear end of the truck and came into collision with the passing vehicle and its driver. The Savage truck continued across the road and turned over on its right side while the Brooks truck turned over on its right side, both on the western shoulder of the highway. ’ ’
The opinion then says that four suits were instituted against Savage and the United States. The administrator of deceased sued both Savage and the United States in separate suits for the damage for his death. Brooks filed separate suits, one against Savage and one against the United States for damage to his truck. The United States as defendant in two of the suits, filed a third party complaint against Savage seeking recovery for the damage to the engines and for indemnity for any liability that might be established against the United States in favor of the primary plaintiffs. Savage, as defendant in two of the suits, filed a third party complaint against the United States claiming indemnity for any liability that might be established against it in favor of the primary plaintiffs. Savage also filed a counterclaim for damages to its truck in the third party proceeding instituted by the United States in the suit of Brooks v. United States.
All four of these cases were consolidated for trial. The two suits against Savage were tried to a jury, while the two suits against United States under the Federal Tort Claims Act were tried before the District Judge. The jury *192found a verdict against Savage for $15,000 in favor of the executrix for the death of Harris, and a verdict for $5844.83 in favor of Brooks for the stipulated damages to the truck. The Judge held that the agents of the United States were guilty of negligence in failing to fasten the cylinders securely upon the truck, and that Savage was guilty of negligence in accepting the cargo for transportation and in operating the truck with knowledge of this condition. Accordingly he entered judgment against the United States in favor of the primary plaintiffs in the same amounts as were found by the jury in the cases against Savage.
The Judge also held that if either the United States or Savage paid the judgments against it in favor of the primary plaintiffs, it was entitled to contribution from the other; but that the United States was not entitled to recover from Savage under its third party complaint for damages to the cylinders, and that Savage was not entitled to recover from the United States under its counterclaim for damages to its truck. By these holdings the Judge also denied the claim of the United States against Savage and the claim of Savage against the United States for indemnity.
In that case the Circuit Court of Appeals reversed the Trial Judge in part, found on page 446 of 209 F. (2d), on page 991 of 44 A. L. R. (2d), and said:
“With equal certainty it was shown that the agents of Savage inspected the load before the journey was begun and that the driver concluded from his observation that the load ivas not properly fastened to the truck when he took charge of it. Obviously it ivas his duty, having this knowledge, to drive with par*193ticular attention to the speed of the vehicle but he conducted himself as if conditions toere normal and the catastrophe ensued.” (Emphasis added)'
With that finding the Circuit Court of Appeals, Division IY held that the carrier was liable for the damages to the shipment of tanks. That is the applicable part, if any whatever, to our present issue.
To me there is no semblance of the opinion in the Savage Truck Line case, as the facts are stated therein, to the one before us. In that case there are two or three things that stand out like a sore thumb. They are as follows:
First, that each piece of cargo was round, it shows that it was cylindrical.
Secondly, it shows that the truck’s own driver suspected and knew that these cylindrical tanks were not properly fastened in that truck.
Thirdly, it shows that the driver, with that personal knowledge on his part, rounded the curve at a speed of 50 miles an hour and that this cylindrical multiple thousand pound tank rolled to the side of that truck, broke through it and rolled against the truck which it met. The contrast then is clear. In our case the cargo was flat at its bottom. It was placed upon the bottom of the truck from side to side completely filling the interior and the braces across the end, across the top and across the bottom were put there all by the shipper in such a fashion that the inspection to be made or that may have been required of the trucker was to open the rear doors of that truck and see as best he could the contents or the method of loading, the braces etc. all of which was done, and he concluded that *194the loading was proper, even though it later showed to be imperfect and to be the canse of any damage to these machines.
And in that annotation discussing this exception to the rule when the cargo is loaded and braced by the shipper, it is said:
“While some decisions hold or, at least, declare broadly that a carrier is not to be held responsible for loss occasioned by imperfect loading by, or other carelessness on the part of, the shipper, the general rule is that when the shipper assumes the responsibility of loading, the carrier is not liable where the defects in loading are latent or concealed so that they cannot be discovered by ordinary inspection and observation, but if the improper loading is apparent, that is, if it is a fact which addresses itself to the ordinary observation of the carrier or its servants, the carrier will be held liable notwithstanding the negligence of the shipper or his agents.”
' Now that rule is adopted in a great number of cases reported in that annotation by the United States, by the States of Alabama, Illinois, Minnesota, North Dakota, Virginia, Wisconsin and when we come to the case of Blytheville Cotton Oil Co. v. Kurn, (1946 C. A. 6th Tenn.) 155 F. (2d) 467, the Court said:
The rule seems to be clear that when a fully loaded car is delivered to the railroad, the railroad company is responsible only for such defects as may be discoverable by such visual inspection as it is able to make, and it is not responsible for imperfect packing or other carelessness on the part of the shipper. ’ ’
*195The simple statement, as I understand it to be the law in Tennessee , Missouri, many other States and the United States, is that if the shipper has loaded the cargo, braced it, made it ready to carry, notified the carrier that it wanted to do that particular thing for the reason that it understood better how to package it than the carrier did, advised carrier that it is ready to roll, and there is not a patent defect of the loading which can be seen by the observation the carrier can make on inspection from the only available opening, the carrier is not liable in the absence of something which occurred as did in the Savage case, where he knew that the cargo was not properly loaded. Particularly is this true when every foot of the carriage route from point of departure to point of delivery is shown to have been carefully, and without any negligent operation whatever, or accident of any kind occurring, performed perfectly.
Thus, in view of the finding of the Court below, and the presumption that prevails in this State with respect to his finding of facts, and the record as we find it here, it is clear to the writer of this opinion that his judgment should be affirmed.